In an action to enjoin, except as to appellant, the sale or other disposal of the stock in, or the assets of, the respondent corporation, and to recover damages, the appeal is from so much of an order as denies appellant’s motion for an injunction pendente Ute and as grants respondents’ motion to dismiss the complaint, pursuant to subdivision 7 of rule 107 of the Rules of Civil Practice, and from the judgment entered thereon dismissing the complaint as to the respondents. Order and judgment unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.